Title: To Alexander Hamilton from John Adams, 4 September 1798
From: Adams, John
To: Hamilton, Alexander


          
            Sir
            Quincy August 22 September 4. 1798
          
          I have received your favour of the 22d. of August recommending Col Toussard to be Inspector of Artillery.
          I have no Reason to suspect that your entire Confidence in his Honor and Fidelity is misplaced. But as his native Country is France and his Speech betrays his original, I am very apprehensive that in a French War, neither the Army nor the People, would be without their Jealousies and Suspicions which might very injurious to the service.
          I shall take the subject into Consideration and your Judgment will have great Weight. There has already been so much uneasiness expressed on account the French Officers in the Artillery, that I expect much difficulty.
          I have the Honor to be, Sir your most obedient Servant
          
            John Adams
          
          General Alexander Hamilton New York
        